DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 12/28/2021 have been entered, wherein claims 1, 2 and 10 were amended and claims 3 and 14-20 are withdrawn. Accordingly, claims 1-2 and 4-13 have been examined herein. The previous specification objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendment. 
Claim Objections
2. Claims 4, 10 and 18 are objected to because of the following informalities:  
Claim 4, “the brush drum comprises a cleaning member” should read “the brush drum comprises [[a]] the cleaning member”
Claim 10, last line, “as, or longer than, the brush drum the front direction” should read “as, or longer than, the brush drum in the front direction”
Claim 18 should be labeled as (WITHDRAWN). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim language recites “wherein each of the convex portions”. However, the term “convex portions” lacks proper antecedent basis. Specifically, first and second convex portions were introduced in claim 4. It is not precisely clear which convex portion is being referenced. Consider changing the claim language to “wherein each of the second convex portions”. 
Regarding claim 7, the claim language recites “wherein arches with a lower height than the convex portions are arranged between the convex portions”. However, the terms “convex portions” lacks proper antecedent basis. Specifically, first and second convex portions were introduced in claim 4. It is not precisely clear which convex portion is being referenced. Consider changing the claim language to “wherein arches with a lower height than the second convex portions are arranged between the second convex portions”.
Claim 8 is rejected for depending upon claim 7. 
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Patent 2411488) in view of Eriksson (US PGPUB 20090229075).
Regarding claim 1, White teaches a vacuum cleaner (fig. 1) comprising: 
a cleaner main body (fig. 1, motor casing 6 and fan chamber 3 are being interpreted as the cleaner main body) configured to generate suction force (col. 2, lines 16-20); and 
a suctioner (fig. 1, nozzle 1) having a suction inlet to suck dust by the suction force (see White’s annotated fig. 1 below) and a brush drum provided at the suction inlet to sweep dust on a floor (see White’s annotated fig. 1 below. The brush drum is capable of sweeping dust on a floor), 

    PNG
    media_image1.png
    509
    676
    media_image1.png
    Greyscale

wherein the brush drum comprises; 
a drum main body rotatably provided in an axial direction of the brush drum (see White’s annotated fig. 2 below), 
convex portions formed on an outer circumferential surface of the drum main body which spirally extend along the axial direction of the brush drum (White teaches , and 

    PNG
    media_image2.png
    468
    768
    media_image2.png
    Greyscale

a cleaning member (brush back 27 and bristles 26 are being interpreted as the cleaning member) comprising a base (brush back 27) (partially) surrounding the drum main body (White teaches the brush back partially surrounds the drum main body (fig. 2 and “helically extending brush seat 19” (col. 2, line 36))) and a plurality of bristles supported by the base (Bristles 26).  
White does not explicitly teach the cleaning member surrounds the drum main body. 
However, Eriksson teaches an agitator with friction surfaces 112 and bristles (fig. 2a) which surrounds the drum main body. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Eriksson to provide a cleaning member comprising convex portions and a base having bristles, wherein both the convex portions and the base having bristles surround the drum main body. Doing so would further agitate the surface to be cleaned and aid in removing 
Regarding claim 2, White teaches a vacuum cleaner (fig. 1) comprising: 
a cleaner main body (fig. 1, motor casing 6 and fan chamber 3 are being interpreted as the cleaner main body) configured to generate suction force (col. 2, lines 16-20); and 
a suctioner (fig. 1, nozzle 1) having a suction inlet to suck dust by the suction force (see White’s annotated fig. 1 below) and a brush drum rotatably provided at the suction inlet to sweep dust on a floor (see White’s annotated fig. 1 below. The brush drum is capable of sweeping dust on a floor), 

    PNG
    media_image1.png
    509
    676
    media_image1.png
    Greyscale

wherein the brush drum comprises: 
convex portions formed on an outer circumferential surface of the brush drum which spirally extend along a rotational axial direction of the brush drum (White teaches helically extending rigid beater elements 20 (col. 2, line 37); Fig. 3 teaches the rigid beater elements 20 are convex and formed on an outer circumferential surface of the brush drum), 

    PNG
    media_image2.png
    468
    768
    media_image2.png
    Greyscale

a drum main body which includes the convex portions and the outer circumferential surface of the brush drum on which the convex portions are formed (see White’s annotated fig. 2 above); and 
a cleaning member (brush back 27 and bristles 26 are being interpreted as the cleaning member) comprising a base (brush back 27) (partially) surrounding the drum main body (White teaches the brush back partially surrounds the drum main body (fig. 2 and “helically extending brush seat 19” (col. 2, line 36))) and a plurality of bristles supported by the base (Bristles 26).  
	White does not explicitly teach the cleaning member surrounds the drum main body. 
However, Eriksson teaches an agitator with friction surfaces 112 and bristles (fig. 2a) which surrounds the drum main body. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Eriksson to provide a cleaning member comprising convex portions and a base having bristles, wherein both the convex portions and the base having bristles surround the 
	Regarding claim 4, White in view of Eriksson teaches the claimed invention as rejected above in claim 1. Additionally, White in view of Eriksson teaches wherein the convex portions are first convex portions, and the brush drum comprises a cleaning member which includes second convex portions (see White’s annotated fig. 3 below. The beater elements 20 are being interpreted as first convex portions. Additionally, fig. 3 teaches the brush back 27 of the cleaning member has second convex portions (The outermost surface of the brush back is convex)).  

    PNG
    media_image3.png
    515
    367
    media_image3.png
    Greyscale

	Regarding claim 5, White in view of Eriksson teaches the claimed invention as rejected above in claim 4. Additionally, White in view of Eriksson teaches wherein each of the convex portions is formed to surround a rotational shaft of the brush drum (White was modified to incorporate the teachings of Eriksson, wherein both the convex portions and the base having  and comprise at least one contact point configured to contact a surface of the floor (Beater elements 20 are configured to contact a surface of the floor. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, White in view of Eriksson teaches the claim limitation).  
Regarding claim 6, White in view of Eriksson teaches the claimed invention as rejected above in claim 1. Additionally, White in view of Eriksson teaches wherein the convex portions are configured to have a predetermined radius of curvature in a circumferential direction of the brush drum (fig. 3, the beater elements 20 are configured to have a predetermined radius of curvature in a circumferential direction of the brush drum).  
Regarding claim 7, White in view of Eriksson teaches the claimed invention as rejected above in claim 4. Additionally, White in view of Eriksson teaches wherein arches with a lower height than the convex portions are arranged between the convex portions (see White’s annotated fig. 5 below. The brush roll includes arches arranged between the convex portions with a lower height than the beater elements 20. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, White in view of Eriksson teaches the claim limitations).  

    PNG
    media_image4.png
    201
    322
    media_image4.png
    Greyscale

Regarding claim 8, White in view of Eriksson teaches the claimed invention as rejected above in claim 7. Additionally, White in view of Eriksson teaches wherein the arches have a radius of curvature from a center of rotation (See White’s annotated fig. 5 above. The arches have a radius of curvature from a center of rotation).  
Regarding claim 9, White in view of Eriksson teaches the claimed invention as rejected above in claim 1. Additionally, White in view of Eriksson teaches wherein the suctioner comprises a housing partially surrounding the brush drum (Fig. 1, the suctioner comprises a housing partially surrounding the brush drum).  
Regarding claim 10, White in view of Eriksson teaches the claimed invention as rejected above in claim 9. Additionally, White in view of Eriksson teaches wherein the housing is configured to surround the brush drum at a side of the brush drum opposite the floor and comprises a front end formed to extend along a front direction of the suctioner (See White’s annotated fig. 1 below. The housing is configured to surround the brush drum at a side of the brush drum opposite the floor and comprises a front end formed to extend along a front direction of the suctioner), and 

    PNG
    media_image5.png
    557
    839
    media_image5.png
    Greyscale

wherein the front end of the housing is configured to project as long as, or longer than, the brush drum the front direction (See White’s annotated fig. 1 above. The front end of the housing is configured to project longer than the brush drum in the front direction).  
Regarding claim 11, White in view of Eriksson teaches the claimed invention as rejected above in claim 2. Additionally, White in view of Eriksson teaches wherein a respective height of the plurality of bristles is the same (fig. 2).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Patent 2411488) in view of Eriksson (US PGPUB 20090229075) as applied to claim 2 above, and further in view of Brundula et al. (US Patent 5452490), hereinafter Brundula.
Regarding claims 12 and 13, White in view of Eriksson teaches the claimed invention as rejected above in claim 2. White in view of Eriksson does not explicitly teach wherein the plurality of bristles comprises the same or two or more materials, wherein the plurality of bristles comprise at least one of nylon filaments, silver yarn filaments or carbon filaments.
However, Brundula teaches a brushroll with dual row of bristles, wherein the bristles can be made of any suitable material either man-made or natural, wherein one such material is nylon (col. 5, lines 5-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified White in view of Eriksson to incorporate the teachings of Brundula to provide wherein the plurality of bristles comprise the same material, wherein the plurality of bristles comprise nylon filaments. Specifically, it would have been obvious to select nylon for the material of all the bristles. Doing so would have allowed the claimed invention to function as intended. Additionally, because White does .   
Response to Arguments
5. Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argues Sunagawa does not teach the amended claim language. The examiner respectfully disagrees. Sunagawa was not relied upon to teach the amended claim language. Rather, White in view of Eriksson was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723